Citation Nr: 0428702	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
2002, for grant of a 40 percent rating for a right knee 
disability.

2.  Entitlement to an effective date earlier than July 29, 
2002, for grant of a 40 percent rating for a left knee 
disability.

3.  Service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.  A Decision 
Review Officer (DRO) hearing was held in July 2003.  

Additionally, as explained fully below, on February 5, 2004, 
a communication was received from the veteran which serves to 
perfect his appeal of his eye claim.  Also, although the 
effective date for the total disability rating based on 
individual unemployability (TDIU) grant was once in question, 
the Board's review of the record does not reveal that a VA 
Form 9 or its equivalent is of record on this issue.  Thus, 
the issues under the Board's jurisdiction are as reflected on 
the first page of this document.  

Finally, from the Board's review of the record, it appears 
that the RO has addressed all outstanding issues, except for 
the Vocational Rehabilitation issue.  Parenthetically, the 
Board notes that when the veteran was awarded TDIU benefits, 
he was also awarded Chapter 35 educational benefits for his 
dependents.  Thus, the matter of Vocational Rehabilitation 
training is REFERRED to the RO for any clarification action 
which may be appropriate.  


FINDINGS OF FACT

1.  The veteran submitted a reopened claim on June 21, 2001, 
which was adjudicated in the June 2002 rating decision.  

2.  The July 29, 2002 VA Form 21-4138 serves as the veteran's 
notice of disagreement (NOD) to the June 2002 rating 
decision.  

3.  Prior to July 29, 2002, right or left knee disability was 
not manifested by ankylosis; compensable limitation of motion 
in excess of 10 percent; objective evidence of subluxation or 
lateral instability; frequent episodes of either locking pain 
or joint effusion; tibia or fibula impairment; or a genu 
recurvatum disorder.  

4.  Prior to July 29, 2002, right knee disability was 
manifested primarily by x-ray evidence of degenerative joint 
disease, subjective complaints of pain, and some slight, 
occasional effusion; compensable limitation of extension to 
10 percent was shown on one occasion in November 1999.  

5.  Prior to July 29, 2002, left knee disability was 
manifested primarily by x-ray evidence of degenerative joint 
disease, subjective complaints of pain, and some slight, 
occasional effusion.  

6.  No injury to the veteran's eyes is shown during active 
service.  

7.  No current eye disability is shown to be in any way 
related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 29, 
2002, for grant of a 40 percent rating for the right knee 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.400 (2003).

2.  The criteria for an effective date earlier than July 29, 
2002, for grant of a 40 percent rating for the left knee have 
not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400 (2003).

3.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

However, the veteran first raised his claim of entitlement to 
earlier effective dates by his March 2003 NOD, which was 
clearly after the February 2003 rating decision.  VA's Office 
of General Counsel indicated in VAOPGCPREC 8-2003 that when 
VA receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  That opinion also held that in such a situation, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.  Precedential opinions 
of VA's General Counsel are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2003).

In this case, a VCAA specific letter was sent in November 
2002.  This letter, specifically advised the veteran of what 
was needed to substantiate his claims for increased 
compensation for his knee, including what hypothetical 
evidence might be best to submit; what evidence he was 
responsible for submitting, what evidence VA would obtain, 
what VA had already done in his claim, what he needed to now 
do, and of the need to advise VA of or to submit any evidence 
in his possession.  In response, the veteran did, in fact, 
submit additional evidence in December 2002.  

Additionally, via the February 2003 rating decision, the 
veteran was specifically provided notice of what the evidence 
must show in order for an effective date earlier than July 
29, 2002 to be assigned.  Moreover, in a July 2003 hearing, 
the Decision Review Officer (DRO) specifically informed the 
veteran of what was needed to substantiate his earlier 
effective date claims, what VA would do, what he must do, and 
to submit anything he had showing that he had submitted an 
NOD to the denial of the August 1998 claim.  Costantino v. 
West, 12 Vet. App. 517 (1999) (VA hearing officer has a 
regulatory duty under 38 C.F.R. § 3.103(c)(2) to suggest the 
submission of evidence which the claimant may have overlooked 
and which may be to his advantage).  The claim was re-
adjudicated in the May 2004 supplemental statement of the 
case (SSOC).  

With respect to the eye claim, the Board notes that a June 
14, 2002 letter advised the veteran of what is necessary to 
establish service connection, attached a copy of the prior 
decision denying the claim as not well grounded, and advised 
the veteran to submit any information not considered in the 
prior decision which would help support his claim.  In 
addition, the November 2002 letter advised the veteran that 
the information in that letter with regard to the evidence VA 
would be responsible for obtaining and the evidence he was 
required to submit, applied to all of his claims.  He was 
also provided copies of the rating decisions, SOCs and SSOCs, 
which also served to notify the veteran of the actions taken 
in his claim, the pertinent laws and the evidence considered.  
VA also notified the veteran in the May 2004 SOC and SSOC, of 
the inability to obtain records from Womack Army Hospital, as 
the facility advised VA that there were no records on the 
veteran in existence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, VA has informed the veteran which records were 
not obtained, told him of the efforts expended to obtain 
them, and what would happen next in his claim.  Thus, for all 
of the above reasons and bases, VA has met its duties to 
notify the veteran under 38 U.S.C.A. §§ 5102, 5103, 
Pelegrini, and 38 C.F.R. § 3.159.  As a plain review of these 
numerous documents makes clear, the veteran has been notified 
of the information required from him, of what he was 
responsible for providing, and what VA was responsible for.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(veteran only provided scant notice via adjudication letters, 
no additional VA notice, or VCAA specific letters were 
provided.)  VA's duty to notify the veteran has therefore 
been met under the facts and circumstances of this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's service medical records, 
VA records, private records, and VA examination reports have 
been obtained and associated with the claims folder.  
Repeated development has been conducted at each stage of the 
appellate process, when the veteran notified VA that 
additional evidence may exist.  The duty to assist has been 
met.  


II.  Earlier Effective Date For 40 Percent Rate of Bilateral 
Knees

A.  Factual Background

Historically, the veteran's service medical records reflect 
that he initially injured his left knee in jump school in 
February 1975.  He was seen in July 1975 for an old tear of 
the medial cruciate ligament (MCL) and anterior cruciate 
ligament (ACL).  He was to continue his strengthening 
program.  Subsequent profiles and medical records show that 
therapy was not productive, and his discharge examination was 
conducted in November 1977.  The veteran noted his knee 
problems, but the examiner found that his lower extremities 
were clinically normal.  There was no atrophy of the left 
thigh, and the veteran was qualified for discharge.  

Service connection was established for bilateral knee 
disabilities in a March 1978 rating decision.  He had a 
removal of a loose body from the left knee in January 1980.  
The operation report shows that there was no increase in 
joint fluid, and the synovia was intact.  There was some 
roughness of the superior medial portion of the patella.  The 
loose body was located on the lateral side of the joint, and 
was removed.  

In August 1989, the veteran requested to "reopen" his 
disability claim.  A January 1990 rating decision increased 
his left knee to 20 percent disabling, and continued his 
right knee at 10 percent.  He was notified of this decision 
in February 1990.

There is no record of any medical treatment for a knee 
disability in the interim, until June 1998.  On June 15, 
1998, the veteran was seen in triage for right knee pain.  He 
was provided a prescription for Naprosyn, 500 milligrams, 
twice a day, and was to be followed up by the orthopedic 
department.  

In August 1998, the veteran again filed, what he termed as a 
"reopened claim" for an increase, and noted that his next 
appointment would be in September 1998.  A September 11, 
1998, orthopedic consult shows that the veteran complained of 
right knee pain, swelling, and giving way.  Objectively, 
there was no effusion, the lateral jointline was tender, and 
McMurray's test was positive.  The examiner found that the x-
ray examination was within normal limits.  A four-view x-ray 
report, of the same date, also shows that a normal right knee 
was diagnosed.  The veteran was to have a magnetic resonance 
imaging (MRI) and return.  

The veteran was afforded a VA examination in October 1998.  
On examination, flexion was limited to 90 degrees and there 
was tenderness on palpation.  The veteran reported pain on 
squatting, and an inability to walk on his toes due to pain.  
Objectively, there was no atrophy of the thigh muscles.  The 
diagnoses were residuals of a left and right knee injury.

Radiographic reports revealed a right suspected torn lateral 
meniscus on October 2, 1998.  The MRI report revealed no 
recognized abnormalities.  On October 23, 1998, a 2-view x-
ray examination was performed.  The examiner noted that 
degenerative changes were seen diffusely throughout both 
knees, to a mild extent.  

On November 3, 1998, VA records show he reported to triage, 
complaining of bilateral knee pain.  The examiner noted that 
the October 1998 MRI report of the right knee showed that it 
was normal.  The veteran complained of a left knee burning 
sensation over the lateral collateral ligament.  There was no 
swelling or tenderness, and there was normal movement.  He 
was prescribed Naprosyn 500 milligrams, twice a day, as 
needed, and given an orthopedic consult.  

In December 1998, a four-view x-ray report of both knees 
revealed soft tissue edema, with suggestion of tiny effusion 
in the left knee.  The examiner concluded that the objective 
findings were suspect for post-traumatic residuals, remote.  
The right knee series also revealed some soft tissue edema, 
with suggestion of tiny effusion, in the suprapatellar bursa 
region.  The examiner also found that the changes seen were 
suspect for remote post-traumatic residuals.  

On March 12, 1999, the veteran was again evaluated by VA's 
orthopedic service.  He complained of left knee pain at this 
time.  There was no effusion, but the examiner noted that the 
veteran did not wait for further objective examination.  
After review of the December 1998 x-ray examination and MRI 
reports, the examiner concluded that there was tri-
compartment degenerative joint disease in the left knee.  A 
follow-up in six months was recommended.  The report notes 
that the veteran was dissatisfied, as he felt VA was avoiding 
his subjective complaints.  

A March 1999 rating decision increased the evaluation of the 
right knee to 20 percent, and his continued 20 percent 
evaluation for the left knee.  He was notified of this 
decision via an April 16, 1999 letter.  

On May 25, 1999, VA received VA Form 21-4138 from the 
veteran, which stated:  "Please note the enclosed medical 
information.  I am requesting an upgrade for my [knee 
disability].  The last time I requested an upgrade, I was 
advised I didn't have enough medical information. . . .  ."  
Notations on that form show that the RO treated it as a new 
claim.  

A September 29, 1999 bone scan report was suggestive of some 
degenerative or post-traumatic changes on the left, with 
continued trauma.  There were no abnormalities noted on the 
right.  Duplicate VA outpatient treatment records were also 
received.  

In November 1999, VA afforded the veteran another VA 
examination.  The report shows that, subjectively, the 
veteran reported right knee pain worse than left.  The pain 
was constant, without specific flares or aggravating factors.  
Objectively, there was mild left joint hypertrophy, with no 
specific joint line tenderness, no positive Drawer, 
McMurray's or Lachman's test.  Range of motion was normal, 
but the veteran complained of pain at 130 degrees flexion, 
and 5 degrees of extension.  No abnormality was noted in the 
area of described pain.  There were also no clinical findings 
in the area where the veteran described his right knee pain.  
Again, there was full range of motion, with pain at 120 
degrees of flexion, and 10 degrees of extension.  Drawer, 
McMurray and Lachman's tests were negative.  The veteran 
could squat by holding on the examination table, complaining 
of pain at maximum range of motion.  He could heel and toe 
walk, but refused hopping.  Ambulation revealed a mild limp 
on the right, otherwise was within normal limits.  The 
diagnoses were left knee disability, and residuals of right 
knee injury.  

A December 1999 rating decision denied service connection for 
an eye condition as not well grounded, and continued the knee 
ratings.  

A March 2000 radiographic report shows that a likely right 
tibial benign lesion was noted.  The veteran was afforded 
nerve conduction studies in May 2000.  In June 2000, he was 
evaluated by VA's physical therapy service, and issued a 
standard single point cane.  No follow-up by that service was 
shown to be indicated.  

On June 12, 2001, VA received another communication from the 
veteran, wherein he stated:  "I respectfully request that my 
service-connected claim on the following disability be 
reopened since it has deteriorated since the last 
evaluation."  He then elaborated on the condition of his 
bilateral knee disability.  

The veteran was afforded a March 2002 VA examination.  On 
physical examination, there was full bilateral extension, 
flexion was limited to 85 degrees on the left, and to 90 
degrees on the right.  The movements were restricted by pain, 
rather than mechanical ability.  There was no weakness, 
fatigue, or lack endurance.  Similarly, there was no edema, 
effusion, instability, tenderness, redness, heat, abnormal 
movement, or guarding.  Scars were well healed.  Weight 
bearing was fair.  He was noted to use a cane, and walk with 
a limp.  The diagnosis was injury to knees, status post-
operative with residuals.  

In June 2002, the RO found that the 20 percent ratings for 
each knee were continued, and that a decision on his right 
eye condition was deferred pending further development.  The 
veteran was provided notice of this rating decision on June 
14, 2002, which specifically informed the veteran that if he 
did not agree with the June 2002 rating decision, he should 
write and tell VA why.  

On July 29, 2002, another VA Form 21-4138 was received, 
wherein the veteran stated:  "In response to your letter 
dated June 14, 2002, I am asking for an increase in service 
connection and compensation for the following conditions:   . 
. .  ."  The veteran included bilateral knees, head and eye 
disabilities in his claims.  He stated that although his knee 
claims were rated at 20 percent, he felt that they should be 
rated at 50 percent (right) and 40 percent (left), due to 
pain.  

July 2002 lay statements attested to the severity of the 
veteran's original in-service injury from parachute jumping.  
A July 26, 2002 VA emergency room note reveals subjective 
knee complaints, no point tenderness, no laxity, and full 
range of motion.  He was instructed to take Motrin.  VA 
records also show that the veteran utilized the emergency 
room as his primary care provider in February 2001.  He was 
enrolled in a primary care clinic after his July 26, 2002 
visit.  

In December 2002 the veteran submitted additional evidence 
which included a November 14, 2002, x-ray.  This report 
revealed degenerative changes, possible effusion, and soft 
tissue calcification.  

A December 3, 2002 physical therapy note reveals that the 
veteran was issued knee braces "for stabilization."  The 
examination revealed moderate tenderness, and range of motion 
within normal limits.  Muscle strength was 5/5, and there was 
no muscle atrophy.  The veteran refused physical therapy, so 
he was provided home exercises.  

A December 16, 2002, VA examination noted the veteran's 
subjective complaints of pain, some swelling, and some flares 
with activity, although activity was avoided.  It was also 
noted that the veteran utilized knee braces, as well as a 
cane.  There was no dislocation.  Extension was normal 
bilaterally, flexion was to 90 degrees on left, and 80 
degrees on the right.  Motion was stopped at the points of 
pain.  There were no other clinical findings.   

In a February 2003 rating decision, the veteran's knee 
disabilities were increased to 40 percent disabling, each, 
effective July 29, 2002.  That rating decision shows that the 
RO specifically informed the veteran that the effective date 
was assigned based on the most recent request for an 
increase, because the medical evidence showed he currently 
required a leg brace.  The RO also explained that the 
effective date could not be earlier, because the evidence 
prior to July 29, 2002 did not show that the veteran required 
a leg brace.  His eye and headache claims were denied.  He 
was informed of this via a letter dated February 12, 2003.  

In March 2003, the veteran submitted VA Form 21-4138, with 
the heading "NOTICE OF DISAGREEMENT," along the top, which 
disagreed with the effective dates assigned to the knee 
conditions by the February 2003 rating decision.  He 
requested "back pay" to May 1998, "when [he] filed the 
original update for my claim."  He also requested DRO review 
on the knee and eye claims; a TDIU rating; and Vocational 
Rehabilitation training.  In April 2003, the veteran was 
afforded DRO review.  An SOC was issued on the earlier 
effective date claims, as well as the eye claim.  An rating 
decision granted TDIU and Chapter 35 benefits.  

Later in April 2003, another VA Form 21-4138 was received.  
The veteran requested a local hearing, specifically noting 
that he was appealing the effective dates of the knee claims 
only, and not the rating itself; he requested back pay, and 
he also submitted a new claim for an earlier effective date 
for the TDIU award.  

In July 2003, the veteran was afforded a hearing on all three 
earlier effective date issues (both knees and TDIU claim).  
He testified that he felt he should receive an earlier 
effective date back to August 1998, because he kept asking 
for increases.  He avers that all his claims are valid NODs.  
He also testified that although he no longer worked, he did 
not receive Social Security disability or workman's 
compensation.  He further stated at this time, that he had 
been treated at Womack Army Hospital.  VA made multiple 
requests to this facility, which had no records on the 
veteran.  

On February 5, 2004, another communication was received from 
the veteran which serves to perfect his appeal of his eye 
claim, as VA has received it within one year of the mailing 
of the notice of the February 2003 rating decision.  

In May 2004, the veteran was provided an SOC on the TDIU 
earlier effective date issue, and an SSOC on the bilateral 
knee earlier effective date issues.  


B.  Analysis

The veteran claims that an effective date of August 1998 is 
warranted for his bilateral knee claims.  He claims that he 
has continually been prosecuting his claims for an increase 
since that time.  

When VA assigns an effective date in a claim for an increased 
rating of an already service-connected disability, generally, 
the effective date will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

If, however, the claim is filed within one year of the date 
that the evidence shows that an increase in disability has 
occurred, the effective date is the earliest date an increase 
is factually ascertainable.  This is may be, but is not 
necessarily, the date of receipt of the evidence.  38 C.F.R. 
§ 3.400(o)(2).  For example, VA may later receive medical 
evidence substantiating that the increase occurred months 
earlier.  See also Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).  Evidence contained in the claims file showing that 
an increase was ascertainable up to one year before the claim 
was filed will be dispositive.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

If, after an initial RO denial, but before the expiration of 
the appeal period and before a final Board decision, the 
veteran submits additional evidence that shows an increase, 
the date of receipt of the claim that led to the initial 
denial is the effective date, unless, of course, the evidence 
shows that the increase was not warranted until a later date.  
38 C.F.R. § 3.400(q)(1)(i); VAOGCPREC 12-98.

For private treatment records, it is the date of receipt by 
VA that is critical; for VA treatment records, it is the date 
of treatment.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 C.F.R. § 3.157.

In this case, it appears that the RO assigned a date of July 
29, 2002, based on the date of receipt of the VA Form 21-4138 
wherein the veteran argued that higher ratings should be 
assigned to his knee disabilities.  

First, as a preliminary matter, the Board must ascertain the 
date of the instant claim.  Although the veteran did submit a 
claim in August 1998, that claim was decided in a March 1999 
rating decision, where his right knee was increased from 10 
to 20 percent, and his left knee was continued at 20 percent.  
He was notified of this decision via an April 16, 1999 
letter.  

He did not submit a notice of disagreement at that time, 
however.  Instead, he elected to initiate another claim for 
an increased rating.  On May 25, 1999, VA received VA Form 
21-4138 from the veteran, stating:  "Please note the 
enclosed medical information.  I am requested an upgrade for 
my [knee disability].  The last time I requested an upgrade, 
I was advised I didn't have enough medical information. . . .  
."  Notations on that form show that the RO treated it as a 
new claim.  

A December 1999 rating decision continued the knee ratings.  
The veteran was again advised, in a January notice letter, 
that if he thought VA's decision was wrong, he was to write 
and tell them why.  The record does not show that an NOD was 
submitted with respect to this rating decision, either.  
Instead, the veteran accepted the increase, and submitted no 
further information or evidence on the issues.  

The veteran did not contact VA again for almost 18 months.  
When he did so, he was plain that he did not, at that time, 
have a claim or appeal pending.  Instead, he was very clear 
that he desired to "reopen" his claim, even employing this 
terminology, and noting that his disability had increased in 
severity, triggering a VA examination.  

Specifically, the next communication from the veteran was 
received on June 12, 2001, wherein he stated:  "I 
respectfully request that my service-connected claim on the 
following disability be reopened since it has deteriorated 
since the last evaluation."  

From this request for an increase, the June 2002 rating 
decision was issued.  The veteran was notified of this on 
June 14, 2002.  This June 14, 2002 notice specifically 
informed the veteran that if he did not agree with the June 
2002 rating decision, he should write and tell VA why.  

On July 29, 2002, another VA Form 21-4138 was received, 
wherein the veteran stated:  "In response to your letter 
dated June 14, 2002, I am asking for an increase in service 
connection and compensation for the following conditions:   . 
. .  ."  The veteran included bilateral knees, head and eye 
disabilities in his claims.  He stated that although his knee 
claims were rated at 20 percent, he felt that they should be 
rated "at least" 50 percent (right) and 40 percent (left), 
due to pain and suffering he went through daily.  

Because the veteran referred to the June 14, 2002 notice 
letter, noted he was replying to it, and because he expressed 
dissatisfaction with the rating, and a desire to contest the 
specific percentages assigned, the Board must first determine 
whether this July 2002 communication is, in fact, an NOD, 
instead of the reopened claim the RO treated it as.  See 
38 C.F.R. § 20.201.  

Pursuant to 38 C.F.R. § 20.201, a "Notice of Disagreement" 
is a written communication from a claimant . . . expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  

It appears that the July 2002 statement, when read in a light 
most favorable to the veteran, can be construed as an NOD.  
Unlike his other requests to "reopen," he identified the 
prior decision, and specifically indicated the percentages he 
believed were warranted.  While he did not state "I disagree 
with your decision," or otherwise identify that submission 
as an NOD, he can reasonably be said to be expressing 
dissatisfaction with the RO's June 2002 determination.  
Because 
section 20.201 does not require special wording, and because 
the entire premise of veteran's law in non-adversarial, the 
Board finds that the July 2002 VA Form 
21-4138 is a valid NOD to the June 2002 rating decision.  
38 C.F.R. § 3.102.  

However, that does not end the inquiry in the instant case.  
The Board must also determine whether the medical evidence 
supports the higher evaluation back to the date of the June 
12, 2001 claim.  In this case, there is no evidence to 
support a 40 percent evaluation on either knee, prior to July 
29, 2002.  

Specifically, the RO stated that it granted the increased 
ratings of 40 percent for each knee on the basis that he was 
prescribed knee braces.  Those knee braces were not 
prescribed, however, until December 3, 2002.  Thus, 
entitlement to the increased rating actually arose after the 
effective date assigned for the increase, not before.  If the 
general rule were to be followed, the effective date would be 
December 3, 2002.  38 C.F.R. § 3.400(o)(1).  Also, under the 
exception allowing for an effective date that is the earliest 
date an increase is factually ascertainable (if a claim is 
timely received), would also be December 3, 2002 under 
38 C.F.R. § 3.400(o)(2).  

When VA assigns an effective date in a claim for an increased 
rating of an already service-connected disability, generally, 
the effective date will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

In this instance, because the Board has determined that the 
July 2002 correspondence was an NOD with the June 2002 rating 
decision, the "date of claim" is June 12, 2001.  However, 
it is immaterial whether the original date of claim is in 
2001 or in August 1998.  This is because there is no evidence 
showing that a 40 percent evaluation is warranted for a left 
or right knee disability prior to the date that the RO 
granted those ratings.  

VA disability evaluations are determined by the application 
of a Schedule of Ratings (Schedule) which is based on average 
industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Arthritis, whether due to trauma (DC 5010), or degenerative 
(DC 5003), when substantiated by x-ray findings, will be 
rated on the basis of limitation of motion of the appropriate 
diagnostic codes for the specific joint or joints involved.  

Knee limitation of motion is compensated when flexion is 
limited to at least 45 degrees.  Then, a 10 percent rating 
can be assigned under DC 5260.  Extension must similarly be 
limited to at least 10 degrees to warrant a 10 percent rating 
under DC 5261.  

Under DC 5003, where arthritis, established by x-ray 
findings, does not produce compensable limitation of motion, 
a 10 percent rating may nonetheless be assigned for each 
major joint, if the limitation of motion is objectively 
confirmed by swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71(a), DC 5003.  

Diagnostic Code 5256 rates ankylosis, something which has 
never been manifested in the veteran's case, therefore, this 
code does not apply.  See Pernorio v. Derwinski, 2 Vet. App. 
625 (1992) (Because VA possesses specialized expertise, 
agency's determination of proper Diagnostic Code application 
due greater deference); Butts v. Brown, 5 Vet. App. 532 
(1993) (election of proper diagnostic code not question of 
law subject to de novo standard of review).

Diagnostic Code 5257 sets forth criteria for evaluating knee 
disability based on recurrent subluxation or lateral 
instability.  Other than the veteran being successful in 
obtaining knee braces, there is no evidence of any 
subluxation or lateral instability, either on VA compensation 
and pension examination, or in VA Emergency Room, Triage or 
Orthopedic Consultation records compiled in conjunction with 
the veteran's increased rating claims.  

Diagnostic Code 5258 provides a 20 percent evaluation when 
knee cartilage is semilunar, dislocated, with frequent 
episodes of "locking," pain, and frequent episodes of 
effusion into the joint is found.  There is only one 
subjective complaint of locking pain of record, and there is 
no objective evidence of locking.  Effusion into the joint is 
not frequently found on objective examination.  It is only 
occasionally manifested.  Similarly, although the veteran is 
status-post operative on the left, these symptomatic 
residuals are not found on examination; thus, a rating under 
DC 5259 is also not warranted.  

Although a benign cyst was noted in March 2000, there is no 
objectively demonstrated tibia or fibula impairment on any VA 
examination, such that ratings under DC 5262 are assignable.  
Although the RO utilized this code in rating the veteran's 
knee conditions, there is absolutely no evidence of nonunion 
of the tibia or fibula to warrant application of this code.  
There is similarly no genu recurvatum; thus, DC 5263 also 
does not apply.  

After a review of the record then, the criteria which most 
closely approximate the veteran's disability are those that 
evaluate arthritis.  Although the veteran's right knee 
extension was clinically found to be limited to 10 degrees in 
November 
1999, this finding only warrants the assignment of a 10 
percent evaluation under DC 5161.  Because this is the most 
severe his right knee disability was prior to July 29, 2002, 
the 40 percent rating cannot be effective any earlier than 
the date assigned by the RO, because the evidence does not 
show that the veteran's right knee disability was of a 
sufficient severity to warrant such a rating.  

The veteran's left knee disability, which also showed some 
mild evidence of arthritis, was never compensably limited in 
motion prior to July 29, 2002, because limitation of flexion 
to 45 degrees is not shown, and limitation to extension to 10 
degrees is also not shown.  There is, however, x-ray evidence 
of arthritis, with some objective evidence of tenderness on 
occasion.  While this may warrant a 10 percent evaluation 
under DC 5003, it does not establish that a 40 percent rating 
is warranted prior to July 29, 2002.  

Ratings of 40 percent for limitation of motion of either knee 
(either flexion or extension), are not warranted, because the 
veteran has no greater limitation of motion than extension 
limited to 10 degrees, even after consideration of his 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 
204-07(1995).  

In this vein, the Board notes that when determining the 
severity of musculoskeletal disabilities such as the one at 
issue, which is at least partly rated on the basis of range 
of motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

There is very little, if any, probative objective evidence of 
this functional impairment.  Repeated VA examinations 
revealed no limited or excess movement, weakness, 
incoordination, or premature/excess fatigability.  
Specifically, even in December 2002, when he was prescribed 
knee braces, his muscle strength was evaluated at 5/5.  There 
has never been any quadriceps atrophy.  The only evidence 
revealed by a review of the record is subjective complaints 
of pain.  Both the VA examiners and adjudicators have 
overwhelmingly taken these subjective complaints into 
consideration, notwithstanding the fact that evidence shows 
that the diagnostic studies and other objective data are 
repeatedly negative, or at most, indicative of mild 
impairment.  

Thus, after consideration of the diagnostic codes that are 
applicable, the Board determines that ratings of 40 percent 
are not warranted prior to July 29, 2002.  Although the 
veteran has x-ray evidence of arthritis, occasional swelling 
and some limitation of motion, these findings only warrant a 
10 percent evaluation for each knee: 10 percent for the right 
knee, under DC 5261, and 10 percent for the left knee, under 
DC 5003.  

The Board has considered the potential for separate ratings 
under Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  
However, as there is no competent, probative evidence of 
instability, this holding is inapplicable.  The Board makes 
this factual finding because the great weight of the medical 
evidence does not reflect that instability is in any way 
manifested.  For example, the December 2002 VA examination 
revealed no instability of either knee.  The veteran was only 
prescribed knee braces upon request, and as review of the 
file shows, correlation of his procedural history reveals 
that he most often seeks treatment in conjunction with 
increased rating claims.  

The Board has considered the benefit of the doubt doctrine, 
but it is not for application in the instant case, because 
the great weight of the evidence is against the claims.  

In conclusion, the preponderance of the evidence is against 
the claim that earlier effective dates are warranted for the 
assignment of 40 percent ratings for left and right knee 
disorders.  The competent medical evidence does not show that 
anything more than a 10 percent evaluation is warranted under 
either DC 5003 or DC 5261, prior to the receipt of the 
veteran's knee braces on December 3, 2002, which the RO 
questionably felt corresponded to a 40 percent rating, 
effective July 29, 2002.  

III.  Service connection for an eye disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he injured his right eye during a 
parachute jump in service, and that he now has current right 
eye injury that is due to that service.  He points to the 
fact that he had laser surgery in 1991 as evidence of his 
claims.  

His service medical records only show that his eyes were 
20/20 on examination in July 1974.  There is no indication 
that the veteran injured his eye.  The discharge examination, 
in fact, reveals that his eyes were clinically evaluated as 
normal.  The report of medical history the veteran compiled 
in conjunction with that examination, reveals only that he 
complained of knee trouble, not any eye problem.  

There is scant evidence of an eye disability from the time of 
service to the present.  A July 1993 letter (received in July 
2002) from the veteran's private medical practioner reveals 
that he had past treatment for a right retinal tear, and that 
he had a right defect that was not manifested in the left 
eye.  

VA has also afforded him eye examinations.  However, those 
reports do not indicate that the veteran has any current 
disorder that is due to service.  Specifically, they show he 
was recently evaluated for his complaints of eye trouble in 
November 1998.  However, although the veteran reported an eye 
injury in service, there is no evidence that a medical 
professional has attributed any current eye disorder to any 
in-service event.  See Espiritu v. Derwinski, 2 Vet App 492 
(1992).    

In December 2002, the veteran was afforded a VA compensation 
and pension examination.  The examiner performed visual 
acuity, visual field, and dilated eye examinations.  The 
diagnoses were age related macular degeneration, right eye 
greater than left; right eye retinal tear, treated and sealed 
with laser; and visual loss, right eye severe, 20/200, and 
left eye moderate, 20/100.  The examiner explained that the 
cause of the visual loss is age-related macular degeneration, 
and is not related to any injury.  

The Board also notes that refractive error of vision (such as 
near sightedness, far sightedness, etc.) is not a disability 
for VA compensation purposes and may not be service connected 
pursuant to VA law.  38 C.F.R. § 3.303(c).

The veteran avers that his eye trouble is due to service.  
However, as a lay person, he is not qualified to provide a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet App 492 
(1992).  There is no medical evidence supporting his 
contentions.  In fact, the only medical evidence 
preponderates against the claim.  

Therefore, because there is no competent medical evidence of 
any relationship between the veteran's current eye 
complaints, and any incident of service, the preponderance of 
the evidence is against the claim, and it must be denied.  



ORDER

An effective date earlier than July 29, 2002, for grant of a 
40 percent rating for the right knee is denied.

An effective date earlier than July 29, 2002, for grant of a 
40 percent rating for the left knee is denied.

Service connection for an eye disorder is denied.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



